Citation Nr: 0302095	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  99-08 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for degenerative changes of 
the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied benefit sought on appeal.


FINDING OF FACT

The veteran's degenerative changes of the cervical spine were 
incurred in active service.


CONCLUSION OF LAW

Service connection for degenerative changes of the cervical 
spine is warranted.  38 U.S.C.A.§§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service medical records show that the veteran complained of 
neck pain in July 1989 and was again seen in March 1993 after 
falling on his back during a basketball tournament.  X-rays 
of the cervical spine in 1989 showed no abnormality.  

Radiology report from Franklin Medical Center dated February 
1998 showed slight osteophyte formation anteriorly of C-6 of 
the vertebral body and also at the vertebral body in the mid 
area of D-1.  No intrusion upon the spinal canal seen.  No 
intrusion on the intervertebral foramina seen.  Mild 
degenerative changes at C-6 and D-1 of the vertebral body 
anteriorly.

At his July 1998 VA orthopedic examination, the impression 
was degenerative disc disease cervical spine, mild.  

VA Physical Medicine & Rehabilitation Service Assessment 
dated in January 1999 showed an impression of mild 
degenerative joint disease of the cervical spine; chronic 
pain due to degenerative joint disease of the cervical spine.  

A radiology report from River Region Health System dated 
March 2000 showed that at C4-C5 there was a small focal 
midline disc protrusion producing mild central canal 
stenosis.  At C5-C6 there was moderate degenerative disc 
narrowing, mild spondylosis and disc bulging associated with 
mild stenosis of the central canal and right intervertebral 
foramen.

VA outpatient treatment records dated May 1999 to April 2001 
show diagnoses of degenerative changes of the cervical spine.

At his February 2002 Travel Board hearing, the veteran 
testified that during his career in the military he played 
basketball for his units and during those times he had severe 
falls.  The veteran indicated that his first fall was in 1985 
and that he received treatment for his neck.  He testified 
that he again injured his neck in 1988 and x-rays were taken 
and he was given bed rest.  The veteran believed that he had 
to go to the emergency room 14 times for his cervical spine.  
After service in February 1998, the veteran indicated that he 
had to leave work due to muscle spasms in his neck.  

At his June 2001 VA examination, the veteran was again 
diagnosed with degenerative joint disease, cervical spine.

At his November 2002 VA examination the examiner indicated 
that although the veteran had some effacement of the thecal 
sac, he had no neurologic deficit.  The veteran's history was 
one of repeated neck pain from 1988 until his discharge in 
1995 with persistent intermittent symptoms in his neck since 
then.  The examiner noted that by definition, that would 
suggest that his current problems were more likely than not 
related to his military service.

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
outpatient treatment records dated May 1999 to April 2001; VA 
examinations dated July 1998, June 2001, and November 2002; 
radiology report from Franklin Medical Center dated February 
1998; VA Physical Medicine & Rehabilitation Service 
Assessment dated January 1999; radiology report from River 
Region Health System dated March 2000; February 2002 Travel 
Board transcript; VA examination and medical opinion dated 
November 2002.  No additional pertinent evidence has been 
identified by the veteran.  Additionally, the record shows 
that the veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit at issue.  The discussions in the rating 
decisions, statement of the case, and supplemental statements 
of the case have informed the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  In addition, the veteran was sent a VCAA letter in 
May 2001 indicating that VA would assist in obtaining 
evidence and information such as medical reports, employment 
records, and records of federal agencies.  

The appellant has not pointed to additional development that 
would be relevant to the dispositive issue in this case.  
Therefore, further development is not needed to meet the 
requirements of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The veteran seeks service connection for degenerative changes 
of the cervical spine.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
has a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).



Analysis

In this case the medical evidence of record shows that the 
veteran currently has degenerative changes of the cervical 
spine.  Service medical records indicate that he was 
evaluated while on active duty for neck and back pain and in 
May 2002 a VA examiner opined that the veteran's current 
cervical spine problems were more likely than not related to 
his military service.  Accordingly, the evidence supports the 
conclusion that the veteran's degenerative changes of the 
cervical spine began during service, and therefore, service 
connection for degenerative changes of the cervical spine is 
warranted.


ORDER

Service connection for degenerative changes of the cervical 
spine is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

